      Case 4:20-cv-01996-JST Document 17-1 Filed 05/26/20 Page 1 of 2



 1   ROBERT L. URIARTE (SBN 258274)
     ruriarte@orrick.com
 2   LI SHEN (SBN 307896)
     lshen@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 4   Menlo Park, CA 94025
     Telephone:     650 614 7400
 5
     Attorneys for Defendant
 6   ZOOSK, INC.

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      OAKLAND DIVISION
11

12   QUAD CITY PATENT LLC,                      Case No. 20-cv-01996-JST
13                    Plaintiff,                [PROPOSED] ORDER GRANTING
                                                DEFENDANT’S MOTION TO
14          v.                                  DISMISS
15   ZOOSK, INC.,                               Judge: Hon. Jon S. Tigar
                                                Date: July 1, 2020
16                    Defendant.                Time: 2:00 p.m.
                                                Courtroom: 6
17

18

19
20

21

22

23

24

25

26

27

28
                                                                    [PROPOSED] ORDER GRANTING
                                                                             MOTION TO DISMISS
                                                                          CASE NO. 20-CV-01996-JST
       Case 4:20-cv-01996-JST Document 17-1 Filed 05/26/20 Page 2 of 2



 1          Plaintiff Quad City Patent LLC (“Quad City” or “Plaintiff”) filed a patent infringement

 2   suit against Defendant Zoosk, Inc. (“Zoosk” or “Defendant”) and alleged in its First Amended

 3   Complaint (“FAC”) that Zoosk infringes Claim 1 of U.S. Patent No. 7,272,575 (“the ’575 Patent”

 4   or the “Patent-in-Suit”). Before the Court is Defendant’s Motion to Dismiss, which seeks to

 5   dismiss Quad City’s FAC in the above action. Having considered the submissions of the parties,

 6   the relevant law, and the record in this case, matters subject to judicial notice, and the arguments

 7   of counsel, the Court hereby finds:

 8          1.      The direct and indirect infringement claims raised by Plaintiff in the FAC do not

 9   satisfy the federal pleading standard under Fed. R. Civ. P. 8.
10          2.      The asserted claim of the Patent-in-Suit is directed to an abstract idea under step

11   one of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014).

12          3.      The asserted claim of the Patent-in-Suit does not satisfy the inventive-concept

13   requirement under step two of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014).

14          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss is

15   GRANTED and the FAC is DISMISSED WITH PREJUDICE.

16

17    Dated: _________________                          _______________________________________
                                                                  Honorable Jon S. Tigar
18                                                              United States District Judge
19
20

21

22

23

24

25

26

27

28
                                                                                [PROPOSED] ORDER GRANTING
                                                     -2-                                 MOTION TO DISMISS
                                                                                      CASE NO. 20-CV-01996-JST
